FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed phrase of “an elastically deformable device” is not clearly understood because it is not clearly explained in by the claim if the claimed elastically deformable device is the same device that is described in parent claim 10.  Therefore, the metes and bounds of the claim cannot be determined and the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. U.S. Patent Application Publication 2014/0276933.
With respect to claims 1-2, 9-12, and 19-20, Hart teaches  transmitting an instruction to a motive power supply of an elastically deformable device to drive the elastically deformable device in accordance with a drive setting (a desired catheter position is provided by the users commands to the instrument driver 108 drive to rotate motors designated for each pull wire, paragraphs 25 and 30); measuring a force exerted on the elastically deformable device with a sensor (tension in wires is measured using torque measuring devices installed on drive shafts 314,316, paragraph 42); outputting an observed value representative of the force (tension measurements is fed back into the controls software and may be presented to the user, paragraph 47); comparing the observed value with a reference value corresponding with a predetermined force to be exerted on the elastically deformable device (measured tension is compared to limits, paragraphs 49-51); and adjusting the drive setting based on a determination that the observed value is outside of a predetermined range of the reference value (position of the wires is adjusted based on the tension comparison to the limits, paragraphs 50-54).
With respect to claims 3 and 13, Hart teaches increasing the drive setting based on a determination that the observed value is less than a lower threshold of the predetermined range of the reference value (if tension measurement is low taking up wire slack may be performed, paragraph 49), decreasing the drive setting based on a determination that the observed value is greater than an upper threshold of the predetermined range of the reference value (decreasing wire tension when tension measurement is high, paragraph 51), and maintaining the drive setting based on a determination that the observed value is greater than or equal to the lower threshold and less than or equal to the upper threshold (tension measurement is equal therefore wire is straight, paragraph 49).
	With respect to claims 8 and 18, Hart teaches wherein the motive power supply is one from the group consisting of a servo, a micromotor, a linear motor, a lead screw motor, a pneumatic actuator, a solenoid, shape memory alloys, a dielectric actuator, a polymer elastic actuator, a piezo-electric motor, and a stepper (instrument driver 108 having motors, paragraph 30), and wherein the sensor is one from the group consisting of a Hall effect sensor, a photo-interrupt sensor, a rotary encoder sensor, a force transducer, an optical sensor, a linear induction sensor, and a digital sensor with optical encoding (torque sensors are interpreted as force sensors, paragraph 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. U.S. Patent Application Publication 2014/0276933 in view of Covington U.S. Patent Application Publication 2019/0142537.
With respect to claims 4 and 14, Hart teaches wherein the motive power supply includes a motor, the elastically deformable device includes a cable, the force includes tension on the cable (instrument driver 108 having motors, paragraph 30, that drive pull-wires 504-510, paragraph 27, and the tension on the wires is measured by the torque sensors, paragraph 42). But Hart fails to teach wherein the sensor includes a potentiometer.
Covington teaches a catheter tension sensing system wherein the motor drive position is determined using potentiometers (paragraph 47).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tension sensing system of Hart with the potentiometer measuring system as taught by Covington in order to provide a more accurate tension measurement.
With respect to claims 5 and 15, Hart teaches wherein the reference value is set at zero based on detection of a desired tension of the cable (tension should be near zero, paragraph 50).  
With respect to claims 6 and 16, Hart as modified by Covington teaches wherein the drive setting corresponds with a motor force exerted by the motor on the cable sufficient to maintain the potentiometer within the predetermined range of the reference value (if tension measurement is low taking up wire slack may be performed, paragraph 49, decreasing wire tension when tension measurement is high, paragraph 51, and tension measurement is equal therefore wire is straight, paragraph 49).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. U.S. Patent Application Publication 2014/0276933 in view of Covington U.S. Patent Application Publication 2019/0142537 and further in view of Lia et al. U.S. Patent 7,134,993.
	With respect to claims 7 and 17, Hart as modified by Covington teaches the claimed invention except wherein the cable is a steering cable for a borescope.
	Lia teaches a remote viewing device, borescope (col. 2 lines 44-46), that is capable of improving its operation by removing slack in its control cables and/or by increasing the range of motion of its viewing head (abstract).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the invention of Hart as modified by Covington with the invention of monitoring a cable in a borescope as taught by Lia in order to provide a system that is easily executable by a standard operator to remove cable stretch and increase a viewing head's range of motion (col. 1 lines 44-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        7/29/2022